Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143331                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  CONWAY DAVIS,                                                                                            Brian K. Zahra,
          Claimant-Appellant,                                                                                         Justices

  v                                                                 SC: 143331
                                                                    COA: 300440
                                                                    Wayne CC: 10-004690-AE
  ASSOCIATED COMMUNITY SERVICES,
           Respondent-Appellee,
  and
  DEPARTMENT OF ENERGY, LABOR AND
  ECONOMIC GROWTH UNEMPLOYMENT
  INSURANCE AGENCY,
             Agency-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 23, 2001 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           t0123                                                               Clerk